Citation Nr: 0320205	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of an L3-4 laminectomy for nerve root decompression.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

3.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
for being housebound.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from January 1968 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

A rating decision in August 2001 granted entitlement to VA 
compensation benefits for residuals of an L3-4 laminectomy 
for nerve root decompression under the provisions of 
38 U.S.C.A. § 1151 on the basis of aggravation of a pre-
existing disability during a VA hospitalization in July 1997.  
The RO determined that a 40 percent rating was appropriate 
for the level of disability prior to the VA hospitalization 
and that the disability was 60 percent disabling after the 
hospitalization, warranting payment of disability 
compensation at the 20 percent level, effective from March 
29, 2000, the date of receipt of the veteran's claim for 
§ 1151 benefits.  In September 2001, a notice of disagreement 
with the assigned rating was received; the veteran has also 
disagreed with the determination regarding the level of pre-
existing disability.  A rating decision in February 2002 
denied a greater rating, a total disability rating based on 
individual unemployability, and special monthly compensation 
based on the need for the regular aid and attendance of 
another person or for being housebound.  In March 2002, the 
veteran's representative submitted a notice of disagreement 
with the February 2002 rating decision.  

The veteran and his wife testified at personal hearings in 
March 2002, before a hearing officer at the RO, and in 
September 2002 at the Board, before the undersigned Acting 
Veterans Law Judge.  

The Board notes that, at the September 2002 hearing, the 
veteran raised the issue of entitlement to an effective date 
prior to March 29, 2000, for § 1151 compensation benefits.  
That claim has not been adjudicated by the RO and so is 
referred for appropriate consideration.  

The issues relating to the veteran's entitlement to a greater 
initial rating for his low back disability and to special 
monthly compensation will be the subject of the Remand that 
follows this decision.  



FINDING OF FACT

The veteran is precluded from obtaining and retaining 
substantially gainful employment due to residuals of his L3-4 
laminectomy.  


CONCLUSION OF LAW

The veteran is individually unemployable by reason of 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
3.400(o), 4.1, 4.15, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 2001 and February 2002 rating decisions and April 2002 
statement of the case, the veteran and his representative 
were apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  
In addition, by letter dated in October 2001, the RO 
explained the provisions of the VCAA, gave additional notice 
of the evidence needed to substantiate the claims on appeal, 
and asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Additional evidence

At his personal hearing in September 2002, the veteran 
submitted additional medical records without a waiver of 
initial consideration of that evidence by the RO.  He also 
submitted additional treatment records in April 2003, again 
without a specific waiver, following his notification by the 
Board of a change in the rating criteria for his disability.  
However, in light of action taken herein, the Board finds 
that the veteran will not be prejudiced by the Board's review 
of that additional evidence without referral to the RO.  

Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

The record reflects that disability compensation has been 
awarded only for the residuals of the veteran's L3-4 and L4-5 
disc surgery.  He has stated that he completed one year of 
college.  

The summary of a July 1997 VA hospitalization states that, on 
admission, the veteran had a long history of degenerative 
joint disease and left leg radiculopathy down to his foot 
with thigh burning, pain, and numbness that had not been well 
controlled with conservative means.  He was electively 
admitted for decompression at L3-4 and L4-5.  The summary 
indicates that the veteran was discharged one day after the 
surgery complaining of minimal residual symptoms in his left 
leg.  A handwritten addendum to that summary notes that the 
veteran had sustained an injury to "L4" during surgery and 
that, postoperatively, he had decreased sensation in the L4 
distribution and weakness of the left quadriceps muscles that 
had pre-existed the surgery.  

In September and October 1997, the veteran complained of 
increasing left leg pain, numbness, and weakness.  He 
underwent a series of injections for pain control.  A January 
1998 pain clinic record notes that the veteran continued to 
have left leg pain.  He was then taking Oxycontin three times 
a day and Percocet usually twice a day for breakthrough pain.  
He had not noticed much improvement in his symptoms over the 
previous 2 months.  A September 1998 note indicates that the 
veteran used a wheelchair and ambulated with difficulty due 
to pain.  

A nurse recorded in April 1999 that the veteran was on a 
stable drug regimen and that "he looks the best I've seen 
him."  He was still in a wheelchair, but was able to 
ambulate into the examination room with a cane.  

At the time of a VA compensation examination in May 2001, the 
veteran stated that he formerly had worked as an auto body 
technician and last worked in 1995.  He reported that his 
pain had increased tenfold since the 1997 surgery.  He 
indicated that then had pain over the left groin, with a 
squeezing sensation in the left testicle, and severe pain in 
his left leg, radiating in his toes.  The veteran also stated 
that he had pain that radiated into his right leg.  He noted 
that his discomfort was increased by activity and was 
partially relieved by a hot bath.  His medications included 
Oxycontin twice daily, Neurontin four times daily, and two 
Percocet daily.  The examiner stated that, at that time, the 
veteran required assistance bathing and walking.  He used a 
straight cane and had occasionally fallen.  He reported that 
he was unable to lift objects of any weight.  In addition, he 
indicated that he had had occasional urinary incontinence 
since the surgery.  On examination, lumbosacral range of 
motion was minimal.  No muscle atrophy or fasciculation was 
noted.  The veteran had full strength, bulk, and tone in the 
right leg.  The examiner described 3/5 strength in the left 
iliopsoas and quadriceps muscles and 4/5 strength in the left 
tibialis anterior and soleus muscles.  The deep tendon reflex 
was absent at the left knee, but 2+ at the right knee and 
both ankles.  Light touch and pinprick were diminished over 
the left lateral and medial calf and left lateral thigh.  His 
station was normal, but his gait was markedly antalgic.  The 
veteran was noted to walk with a straight cane.  The examiner 
commented that the veteran was mildly to moderately disabled 
prior to the back surgery and maximally disabled after the 
surgery.  He commented further that the veteran was unable to 
engage in gainful employment and that the majority of his 
disability could be attributed to the July 1997 surgery.  

On August 31, 2001, the RO received the veteran's claim for a 
total disability rating based on individual unemployability.  

The report of a VA counseling psychologist in May 2002 
concludes that, as a result of the service-connected back 
disability, the veteran was permanently unemployable.  

A private physician specializing in pain management examined 
the veteran in September 2002.  After reviewing the veteran's 
records, the examiner described the veteran's current medical 
status in some detail, including constant pain so severe that 
he had difficulty sleeping.  The veteran described his pain 
as 8/10 24 hours a day.  Relaxing in a hot tub helped the 
pain somewhat, as did his medication regimen, which included 
Oxycontin, Neurontin, Percocet, and Lamictal.  He was able to 
sit for only a few minutes at a time and could stand for less 
than 15 minutes.  The veteran used a hospital bed for 
sleeping and a motorized wheelchair for mobility for long 
distances.  The examiner concluded that the veteran was 
likely at maximum medical improvement and would likely need 
indefinite pain management.  He stated that the veteran was 
likely totally and permanently disabled for any type of full 
time gainful employment as a direct result of the worsening 
of his condition after the July 1997 surgery.  

The veteran and his wife testified at a personal hearing at 
the RO in March 2002.  He described the manifestations of and 
limitations due to his back disability in some detail.  He 
indicated that he had stopped working in 1995 because of the 
back disability on the advice of his physician.  They 
provided similar testimony at a personal hearing before the 
undersigned Acting Veterans Law Judge at the Board in 
September 2002.  

In a November 2002 clinic note regarding a consultation 
concerning various alternatives for treating the veteran's 
pain it was concluded that the safest and best remaining 
option was to increase the dosage of Oxycontin.  

Additionally, the record reflects that the Social Security 
Administration found the veteran totally disabled due to his 
back disability in October 1997.  

It is clear from several medical opinions in the record that 
the veteran is permanently and totally disabled for any 
future gainful employment due to the residuals of the July 
1997 lumbar laminectomy.  Although the RO determined that 
disability compensation was payable at the 20 percent level 
due to the deduction for the level of disability that existed 
prior to the veteran's surgery, the RO has nevertheless 
determined that a 60 percent rating is warranted for the 
current level of disability.  In light of the fact that the 
veteran has no other service-connected disabilities, he meets 
the percentage criteria contained in § 4.16 for a total 
disability rating.  

Because the veteran meets the percentage criteria of § 4.16 
and because several examiners have indicated that the veteran 
is permanently and totally disabled for future gainful 
employment due to the residuals of the 1997 back surgery, and 
lacking any evidence to the contrary, the Board concludes 
that the criteria for a total disability rating based on 
individual unemployability are met.   The Board is struck by 
the unequivocal medical statements in favor of the claim and 
accords them the deference they deserve. 


ORDER

A total disability rating based on individual unemployability 
is allowed, subject to the law and regulations governing the 
award of monetary benefits.  




REMAND

Subsequent to the RO's last consideration of the veteran's 
claim for a greater rating and for special monthly 
compensation, additional VA and non-VA treatment records 
which are relevant to the veteran's claim were received, at 
his personal hearing before the undersigned Acting Veterans 
Law Judge and pursuant to notification by the Board in 
accordance with the VCAA, Quartuccio, and Karnas.  The 
veteran has not submitted a waiver of initial consideration 
of those records by the RO.  Therefore, this case must be 
returned to the RO for further action by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following additional action:  

The RO should again consider the 
veteran's claims for payment of VA 
disability compensation benefits at more 
than the 20 percent level, to include 
entitlement to an initial rating greater 
than 60 percent for residuals of an L3-4 
laminectomy for nerve root decompression, 
and for special monthly compensation 
based on the need for the regular aid and 
attendance of another person or for being 
housebound.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


